DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15994381, 15480820, 13650708, and 13636241, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The disclosures of the prior-filed applications do not provide adequate support for the following: 
Claim 1: “the holder has a resilient member positioned at the proximal end” 
Claim 2: “wherein the resilient member is configured to abut a distal end of a medicament container when the drive mechanism is assembled into the medicament delivery device.”
Claim 3: “the resilient member comprises a flexible arm.”
Claim 4: “the flexible arm is arc-shaped.”
Claim 5: “wherein the resilient member comprises two proximally directed arc-shaped flexible arms that are configured to flex radially outward relative to the longitudinal axis when engaged with a distal end of a medicament container when the drive mechanism is assembled into the medicament delivery device.”
Claim 9: “the holder has two flexible tongues each comprising inwardly directed protrusions and where a outer surface of the plunger rod has two cut-outs that are releasably engaged with the protrusions.”
Figures 5 of the disclosures of the prior-filed applications appears to depict arc-shaped arms at the proximal end of a holder (22), but there is not disclosure that these members are resilient members that are configured to abut the medicament container and flex radially outward when engaged with the medicament container as claimed. Neither the arms nor how the medicament container and tubular extension part are connected are discussed within the specifications. Additionally, Figures 5 of the disclosures of the prior-filed applications shows the holder 22 having a single flexible tongue (121) that engages with a single cut-out (94) of the plunger rod. The specifications provide support for a single flexible tongue and single cut-out, but there is no disclosure or suggestion that there are two flexible tongues and two cut-outs. 
Accordingly, claims 1-20 are not entitled to the benefit of the prior applications. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the holder having “two flexible tongues each comprising an inwardly directed protrusions and where a outer surface of the plunger rod has two cut-outs that are releaseable engaged with the protrusions” as required by claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "24" (Figure 1C, throughout specification” and "34" (Figures 7-9; paragraphs [0056], [0062]) have both been used to designate “second resilient member” and because reference character “34” has been used to designate both “guiding means 34” in Figure 1b and paragraph [0039] and “second resilient member 34” in Figures 7-9 and paragraphs [0056] and [0062]. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: groove 103 in paragraph [0050].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. The abstract of the disclosure is objected to because it uses phrases which can be implied (“the present invention relates to”) and uses legal phraseology (“means”). Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities that require appropriate correction:
There appears to be a typographical error regarding “second co-acting means 101, 102” in paragraph [0040]; “first co-acting means are at least one groove 101, 102, 103” in paragraph [0050]; and “from position 101 to position 102” in paragraph [0062]. 
In paragraph [0045], “in this state” appears to be a typographical error. 
In paragraph [0048], there appears to be a typographical error regarding “. the opening 94 of the plunger rod 90 is engage with” as opposed to “. the opening 94 of the plunger rod 90 is engaged with…”.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is a lack of antecedent basis for the following:
Claim 1: “the holder has a resilient member positioned at the proximal end” in line 8
Claim 2: “wherein the resilient member is configured to abut a distal end of a medicament container when the drive mechanism is assembled into the medicament delivery device.”
Claim 3: “the resilient member comprises a flexible arm.”
Claim 4: “the flexible arm is arc-shaped.”
Claim 5: “wherein the resilient member comprises two proximally directed arc-shaped flexible arms that are configured to flex radially outward relative to the longitudinal axis when engaged with a distal end of a medicament container when the drive mechanism is assembled into the medicament delivery device.”
Claim 9: “the holder has two flexible tongues each comprising inwardly directed protrusions and where a outer surface of the plunger rod has two cut-outs that are releasably engaged with the protrusions.”
Claim 11: “to cause the plunger rod to move axially relative to the holder in a distal direction”. Paragraph [0050] states that the plunger rod moves in the proximal direction when released from the holder. 

Claim Objections
Claim 9 is objected to because there appears to be a typographical error regarding “a outer surface” in line 2 as opposed to “an outer surface”.  Appropriate correction is required.
Claim 19 is objected to because it is missing a period at the end of the claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Giambattista et al. (US 2012/0123350).
Regarding claim 1, Giambattista teaches a drive mechanism for use in a medicament delivery device (Figure 1), the drive mechanism comprising: a plunger rod (plunger rod 60) having a longitudinal axis (Figure 3); a spring (first compression spring) biasing the plunger rod in a proximal direction (“plunger rod 60 arranged to act on a stopper of the syringe and a first compression spring (not shown) arranged to drive the plunger rod” [0049]); and a holder (actuating member 80) having a proximal end and enclosing all but a proximal portion of the plunger rod (Figure 6), where the plunger rod is releasably fixed relative to the holder to maintain the spring in a pre-tensioned state (“the plunger is held against the force of the first compression spring by the inwardly directed ledges 86 of the tongues 90 of the actuating member 80 situated in the groove 62 of the plunger 60,” [0054]), wherein the holder has a resilient member (tongues 90) positioned at the proximal end (Figure 3).

Regarding claim 2, Giambattista teaches the drive mechanism of claim 1, wherein the resilient member (tongues 90) is configured to abut a distal end of a medicament container (syringe carrier 36 having syringe 16) when the drive mechanism is assembled into the medicament delivery device (via holding member 68; see Figure 6).

Regarding claim 3, Giambattista teaches the drive mechanism of claim 1, wherein the resilient member comprises a flexible arm (“A number of longitudinally directed cut-outs 88 are arranged at the front part of the actuating member so as to form flexible tongues 90” [0048]).

Regarding claim 4, Giambattista teaches the drive mechanism of claim 3, wherein the flexible arm is arc-shaped (“A number of longitudinally directed cut-outs 88 are arranged at the front part of the actuating member so as to form flexible tongues 90” [0048]; wherein each tongue 90 is arced because the four tongues together form a cylinder).

Regarding claim 5, Giambattista teaches the drive mechanism of claim 2, wherein the resilient member comprises two proximally directed arc-shaped flexible arms (two of tongues 90) that are configured to flex radially outward relative to the longitudinal axis when engaged with a distal end of a medicament container (via holding member 68) when the drive mechanism is assembled into the medicament delivery device (“the resilient properties of the tongues 90 of the actuating means allows the proximal end of the tongues 90 to flex radially outwards, causing the ledges 86 to move out of the groove 62 of the plunger rod, which then is free to move proximally due to a force of the compressed first compression spring” [0061]).

Regarding claim 6, Giambattista teaches the drive mechanism of claim 1, wherein the spring is positioned within a hollow portion of the plunger rod (“The first compression spring is arranged to the plunger rod e.g. inside the plunger rod (not shown)” [0049]).

Regarding claim 7, Giambattista teaches the drive mechanism of claim 6, wherein the plunger rod has an open distal end and a closed proximal end (Figure 6), where the proximal end is configured to engage and move a slidable stopper in a medicament container when the drive mechanism is assembled into the medicament delivery device and when the spring changes from the pre-tensioned state to a released state (“The force of the first compression spring urges the plunger to push on the stopper of the syringe 16.” [0062]).

Regarding claim 8, Giambattista teaches the drive mechanism of claim 1, wherein the plunger rod has an outer surface (circumferential groove 62) that is releasably engaged with a flexible tongue (band shaped part 84 and ledges 86) on the holder (“the plunger is held against the force of the first compression spring by the inwardly directed ledges 86 of the tongues 90 of the actuating member 80 situated in the groove 62 of the plunger 60” [0054]; “the resilient properties of the tongues 90 of the actuating means allows the proximal end of the tongues 90 to flex radially outwards, causing the ledges 86 to move out of the groove 62 of the plunger rod, which then is free to move proximally due to a force of the compressed first compression spring,” [0061]).

Regarding claim 9, Giambattista teaches the drive mechanism of claim 1, wherein the holder has two flexible tongues (band shaped part 84 and ledges 86) each comprising inwardly directed protrusions (ledges 86) and where a outer surface of the plunger rod has two cut-outs (proximal and distal edges forming groove 86) that are releasably engaged with the protrusions (“the plunger is held against the force of the first compression spring by the inwardly directed ledges 86 of the tongues 90 of the actuating member 80 situated in the groove 62 of the plunger 60” [0054]; “the resilient properties of the tongues 90 of the actuating means allows the proximal end of the tongues 90 to flex radially outwards, causing the ledges 86 to move out of the groove 62 of the plunger rod, which then is free to move proximally due to a force of the compressed first compression spring,” [0061]).

Regarding claim 10, Giambattista teaches the drive mechanism of claim 8, wherein the flexible tongue is biased inwardly relative to the longitudinal axis when the spring is in the pre-tensioned state (“the plunger is held against the force of the first compression spring by the inwardly directed ledges 86 of the tongues 90 of the actuating member 80 situated in the groove 62 of the plunger 60” [0054]).

Regarding claim 11, Giambattista teaches the drive mechanism of claim 8, wherein the flexible tongue is configured to flex outwardly relative to the longitudinal axis to release the spring from the pre-tensioned state when the drive mechanism is activated and to cause the plunger rod to move axially relative to the holder in a distal direction (“the actuating member to be proximally moved the distance "D" whereby the band-shaped part 84 of the actuating member 80 comes completely out from the surrounding of the first activator member 110 and the resilient properties of the tongues 90 of the actuating means allows the proximal end of the tongues 90 to flex radially outwards, causing the ledges 86 to move out of the groove 62 of the plunger rod, which then is free to move proximally due to a force of the compressed first compression spring, FIGS. 11a and 11b.” [0061]).

Regarding claim 12, Giambattista teaches an automatic medicament delivery device (Figure 1) comprising: a housing (distal housing part 10 and proximal housing part 12); a container holder (syringe carrier 36) attached to a proximal end of the housing; and a drive mechanism as claimed in claim 1.

Regarding claim 13, Giambattista teaches the medicament delivery device of claim 12, wherein the holder further comprises a flexible tongue (band shaped part 84 and ledges 86) that is engaged with an outside surface of the holder (Figure 3; “the plunger is held against the force of the first compression spring by the inwardly directed ledges 86 of the tongues 90 of the actuating member 80 situated in the groove 62 of the plunger 60” [0054]).

Regarding claim 14, Giambattista teaches the medicament delivery device of claim 13, wherein the flexible tongue comprises an inwardly directed protrusion (ledges 86) that engages with a cutout (groove 62) on the outside surface when the flexible tongue is flexed radially inward when the spring is in the pre-tensioned state (“the plunger is held against the force of the first compression spring by the inwardly directed ledges 86 of the tongues 90 of the actuating member 80 situated in the groove 62 of the plunger 60” [0054]).

Regarding claim 15, Giambattista teaches the medicament delivery device of claim 14, wherein the flexible tongue is configured to flex radially outward when an activation member (first activator member 110) slidably positioned in the housing is moved axially in the distal direction relative to the housing causing the protrusion to disengage from the cutout (“When the projecting front end portion of the needle shield is firstly pushed distally into the proximal housing part, FIGS. 9a and 9b, against the force of the second compression spring 122, the distal end of the needle shield is in contact with the first annular ring 116 of the first activator member 110 and its movement causes the first activator member to move distally, whereby each guide member 121 of the first activator member 110 comes under the proximal end of each first tongue 104 of the second activator member 102 and a portion of the band-shaped part 84 comes out from the surrounding of the first activator member 110, FIG. 9a.” [0057]; “When the second activator member is proximally pressed…subsequently after having pressed the needle cover against an injection site as described above, this causes the actuating member to be proximally moved the distance "D" whereby the band-shaped part 84 of the actuating member 80 comes completely out from the surrounding of the first activator member 110 and the resilient properties of the tongues 90 of the actuating means allows the proximal end of the tongues 90 to flex radially outwards, causing the ledges 86 to move out of the groove 62 of the plunger rod, which then is free to move proximally due to a force of the compressed first compression spring, FIGS. 11a and 11b.” [0061])..

Regarding claim 16, Giambattista teaches the delivery device of claim 12 further comprising a container of medicament (syringe 16) axially fixed within the container holder (syringe carrier 36; Figures 8a-12b; “because of the friction between the stopper and the syringe wall and incompressibility of liquid in the syringe and the very small flow passage through the needle, the force will push proximally the syringe and the syringe carrier” [0062]) and having a slidable stopper that is operatively engaged with a proximal end of the plunger rod such that a release of the pre-tensioned spring that is positioned within a hollow portion of the plunger rod (“The first compression spring is arranged to the plunger rod e.g. inside the plunger rod (not shown)” [0049]) causes the plunger rod and the slidable stopper to move axially relative to the housing in a proximal direction to dispense medicament from the container (“The force of the first compression spring urges the plunger to push on the stopper of the syringe 16… The force from the first compression spring now moves proximally the stopper inside the syringe and the liquid medicament is injected into the patient until the stopper reaches the inner proximal end of the syringe.” [0062]).
Regarding claim 17, Giambattista teaches the delivery device of claim 12 further comprising an activation member (first activator member 110) slidably positioned relative to the holder such that axial movement of the activation member in a distal direction relative to the holder causes the holder to release the plunger rod which causes the pre-tensioned state of the spring to change to a released state such that the spring forces the plunger axially in a proximal direction (“When the projecting front end portion of the needle shield is firstly pushed distally into the proximal housing part, FIGS. 9a and 9b, against the force of the second compression spring 122, the distal end of the needle shield is in contact with the first annular ring 116 of the first activator member 110 and its movement causes the first activator member to move distally, whereby each guide member 121 of the first activator member 110 comes under the proximal end of each first tongue 104 of the second activator member 102 and a portion of the band-shaped part 84 comes out from the surrounding of the first activator member 110, FIG. 9a.” [0057]; “When the second activator member is proximally pressed…subsequently after having pressed the needle cover against an injection site as described above, this causes the actuating member to be proximally moved the distance "D" whereby the band-shaped part 84 of the actuating member 80 comes completely out from the surrounding of the first activator member 110 and the resilient properties of the tongues 90 of the actuating means allows the proximal end of the tongues 90 to flex radially outwards, causing the ledges 86 to move out of the groove 62 of the plunger rod, which then is free to move proximally due to a force of the compressed first compression spring, FIGS. 11a and 11b.” [0061]).

Regarding claim 18, Giambattista teaches the delivery device of claim 17, wherein the change from the pre-tensioned state to the released state generates an audible, tactile or visible signal to a user of the medicament delivery device (“Because the first compression spring is also acting on the actuating member and has a remaining force, the actuating member is distally moved the distance "D" inside the first activator member, whereby the distal surface of the of the stop ledges 92 of the actuating member strikes against the proximal surface of the annular transversal wall 200 of the distal housing part giving an audible signal to the patient indicating that the delivery e.g. the injection has been completed and that the device can be safely removed from the injection site.” [0062]).

Regarding claim 19, Giambattista teaches the drive mechanism of claim 12, wherein the holder (actuating member 80) is rotatably fixed relative to the plunger rod (via stop ledges 92) and the plunger rod has a radial space (within actuating member 80) defined by an inner diameter and a proximal end (Figures 3 and 6).

Regarding claim 20, Giambattista teaches the drive mechanism of claim 19, wherein the spring (first compression spring) biases the proximal end of the plunger rod in a proximal direction during both the pre-tensioned state (“the plunger is held against the force of the first compression spring by the inwardly directed ledges 86 of the tongues 90 of the actuating member 80 situated in the groove 62 of the plunger 60” [0054]) and a released state (“he plunger rod, which then is free to move proximally due to a force of the compressed first compression spring” [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783